Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 1 of 23 PageID #: 172




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
            Plaintiff,                      )
                                            )
      vs.                                   )    Case No. 4:19CR329 RLW
                                            )
KAYLIN ROBINSON,                            )
                                            )
                                            )
            Defendants.                     )


                           MEMORANDUM AND ORDER

               Currently before the Court is the United States’ Motion for Inquiry Into

A Potential Conflict of Interest As To Attorney Jermaine Wooten (hereinafter

“Motion for Inquiry”) (Doc. 65). On April 25, 2019, Defendant Kaylin Robinson

was charged in an indictment with possession with intent to distribute 400 grams or

more of fentanyl. Kaylin Robinson was arrested on May 1, 2019, and Mr. Wooten

entered his appearance as counsel of record for Kaylin Robinson on May 3, 2019.

On January 6, 2020, Kaylin Robinson entered a guilty plea and is currently awaiting

sentencing before the Honorable Ronnie L. White. Mr. Wooten has remained

counsel of record for Kaylin Robinson since entering his appearance on May 3, 2019.

      On May 20, 2020, an indictment was returned in United States v. Kenyun

Robinson, et al. 4:20CR243 SNLJ(JMB) charging Defendants Kenyun Robinson


                                            1
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 2 of 23 PageID #: 173




(hereinafter “Kenyun Sr.”), Jesse Holmes, Terrance Crawford, and Timothy Brock

with conspiracy to distribute and possess with intent to distribute one kilogram or

more of heroin, among other charges (hereinafter the “Conspiracy Case”). Jermaine

Wooten and Daniel Daily are co-counsel of record for Kenyun Sr. in the Conspiracy

Case.

        On May 29, 2020, the United States filed its Motion for Inquiry in this case.

In the Motion for Inquiry, the United States contends that attorney Jermaine

Wooten’s representation of Kaylin Robinson in this case gives rise to a potential

conflict of interest because (1) the drug transactions at issue in this case are part and

parcel of the Conspiracy Case and Mr. Wooten is simultaneously representing

Kenyun Sr. in the Conspiracy Case; (2) Mr. Wooten previously represented Kenyun

Sr.’s other son, Kenyun Robinson (hereinafter “Kenyun Jr.”), in another related case,

United States v. Kenyun Robinson, 4:19CR427 CDP (terminated 8/12/2019)

(hereinafter “Robinson I”); (3) Mr. Wooten previously represented Kenyun Sr.’s

nephew, Curtis Fairley, in another related case, United States v. Slack, et al.,

4:19CR58ERW (terminated 9/4/2019) (hereinafter “Slack”); and (4) Mr. Wooten

previously represented Kenyun Sr.’s co-defendant, Jesse Holmes, in a related state

case.

        Because the United States filed a substantially identical motion for inquiry in

the Conspiracy Case, the Honorable Ronnie L. White referred the Motion for Inquiry


                                           2
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 3 of 23 PageID #: 174




in this case to the undersigned for a joint disposition. As such, the undersigned will

enter a substantially identical order in the Conspiracy Case.

              RELEVANT PROCEDURAL AND FACTUAL BACKGROUND

        On January 10, 2019, in Robinson I, Kenyun Sr.’s son, Kenyun Robinson

(hereinafter “Kenyun Jr.”), was charged in an indictment with possession with intent

to distribute fentanyl and possession of a firearm in furtherance of drug trafficking.

Mr. Wooten entered his appearance as counsel of record for Kenyun Jr. Kenyun Jr.

entered a guilty plea on April 30, 2019, and on August 12, 2019, was sentenced by

the Honorable Catherine D. Perry to 90 months in the Bureau of Prisons. Wooten

remained counsel of record for Kenyun Jr. through his sentencing on August 12,

2019.

        On January 14, 2019, in Slack, Curtis Fairley, a nephew of Kenyun Sr., was

charged in a criminal complaint issued by the Honorable David D. Noce with

possession with intent to distribute a controlled substance (fentanyl or heroin) and

possession of a firearm in furtherance of a drug trafficking crime. Jermaine Wooten

entered as counsel of record for Fairley on January 15, 2019. An indictment was

subsequently returned charging Fairley with substantially the same crimes. Fairley

entered a guilty plea on June 7, 2019, and, on September 4, 2019, was sentenced by

the Honorable E. Richard Webber to a term of 30 months in the Bureau of Prisons.




                                          3
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 4 of 23 PageID #: 175




Wooten remained counsel of record for Fairley through his sentencing on September

4, 2019.

       On August 15, 2019, Defendant Jesse Holmes was arrested by the St. Louis

Metropolitan Police Department for drug possession and was subsequently charged

in Case No. 1922-CR03501 with two counts of possession with the intent to

distribute. Mr. Wooten entered his appearance on behalf of Holmes in the state case

on March 16, 2020 and remained counsel of record until May 16, 2020, when he

withdrew citing a potential conflict of interest. Raphael Morris entered his

appearance for Jesse Holmes in the state case and the state case was eventually

dismissed.

      On May 7, 2020, Kenyun Sr. was charged together with co-defendants Jesse

Holmes, Terrance Crawford, and Timothy Brock in a criminal complaint with

conspiracy to distribute and possess with intent to distribute one kilogram or more

of heroin, among other charges. The charged offense included conduct dating back

as early as December 2018. Jermaine Wooten entered his appearance on behalf of

Kenyun Sr. on May 16, 2020. On May 20. 2020, Jesse Holmes was arrested and

appeared for an Initial Appearance before the Honorable David D. Noce. His counsel

of record was (and continues to be) Raphael Morris.

      On May 20, 2020, an indictment was returned in the Conspiracy Case. Kenyun

Sr. is represented by co-counsel Jermaine Wooten and Daniel Dailey, Jesse Holmes


                                         4
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 5 of 23 PageID #: 176




is represented by Raphael Morris, and Terrance Crawford and Timothy Brock are

represented by attorneys Paul Sims and Jerryl Christmas, respectively.

      On May 27, 2020, the United States filed its Motion for Inquiry. On that same

date, Attorney Daniel Dailey filed his motion to appear pro hoc vice on behalf of

Kenyun Robinson and that motion was granted before the initial appearance. At the

initial appearance, defense counsel requested, and were granted, time through May

29, 2020, to file a written response to the Motion for Inquiry. At the request of

Kenyun Sr., the undersigned appointed Assistant Federal Public Defender to serve

as conflict-free counsel for Kenyun Sr. Kenyun Sr. and Kaylin Robinson filed

written conflict waivers in their respective cases on June 2, 2020, and June 5, 2020,

respectively.

      On June 3, 2020, the undersigned held a conflict hearing with Kenyun Sr.

Kenyun Sr. was represented at the hearing by attorneys Dailey and Wooten. Also

present was conflict counsel Assistant Federal Public Defender, Scott Krischke. On

June 10, 2020, the undersigned held separate conflict hearings with Jesse Holmes

and Kaylin Robinson. Holmes was represented at his conflict hearing by his counsel

of record, Raphael Morris, and Kaylin Robinson was represented at his conflict

hearing by Jermaine Wooten.




                                          5
    Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 6 of 23 PageID #: 177




                           SUMMARY OF CONFLICT HEARINGS

      A. Kenyun Robinson

         On June 3, 2020, the undersigned held a Conflict Inquiry Hearing regarding

Mr. Wooten’s representation of Kenyun Sr. while he is also representing Kaylin

Robinson and previously represented Jesse Holmes and Kenyun Jr. 1 Kenyun Sr.

was present with Mr. Wooten and Mr. Dailey. The government was represented by

AUSA Jeannette Graviss. Also present was conflict-free standby counsel Scott

Krischke, who announced that he conferred with Kenyun Sr. in advance of the

hearing and advised him regarding the potential for a conflict in this case.

         AUSA Graviss described the circumstances leading her to conclude that a

potential conflict of interest exists due to Mr. Wooten’s representing Kenyun Sr.

while simultaneously representing Kaylin Robinson and having previously

represented Kenyun Jr. and Jesse Holmes in separate, but related, drug trafficking

cases. AUSA Graviss indicated the United States believes the drug trafficking

offenses charged against Kenyun Jr. in Robinson I and against Kaylin Robinson are

part and parcel of the drug conspiracy charged in the Conspiracy Case. AUSA

Graviss also argued that the state drug trafficking charges against Jesse Holmes are

relevant, if not directly related to the drug conspiracy charged in the Conspiracy


1At the time of the conflict hearing on June 3rd, the undersigned was not aware of and therefore
did not address any potential conflict arising from Mr. Wooten’s prior representation of Curtis
Fairley in Slack.

                                                6
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 7 of 23 PageID #: 178




case. AUSA Graviss made it clear that the drug trafficking activities of Kenyun Sr.’s

children and others would be central to the United States’ case at trial and the United

States intends to introduce evidence related to the drug trafficking activities and

seized narcotics from Kenyun Sr.’s children and others. As such, it is the United

States’ position that Kenyun Jr., Kaylin Robinson, Jesse Holmes, and Kenyun Sr.

(along with the other defendants charged in the Conspiracy Case) are co-

conspirators. AUSA Graviss indicated the United States was not taking a position at

this time as to whether Mr. Wooten should be disqualified or whether there was or

was not an actual non-waivable conflict at this time.

      Mr. Wooten explained, in substance, that he had did not believe there was any

actual conflict of interest and suggested that the positions taken by Kaylin Robinson

and Kenyun Jr. was not inconsistent or otherwise in conflict with Kenyun Sr.’s

defense. Mr. Wooten and Mr. Dailey both represented that they determined there

was no conflict and made representations consistent with the written response filed

on June 2, 2019 in the Conspiracy Case (Doc. 58). Mr. Wooten advised the

undersigned it was his belief that Kenyun Sr. wanted to waive any potential conflict

of interest and wanted to continue with Mr. Wooten’s representation. Indeed, on

June 5, 2020, Mr. Wooten submitted a written conflict waiver signed by Kenyun Sr.

      At the hearing, the undersigned advised Kenyun Sr. of his right to have

effective, conflict-free representation. The undersigned provided examples of how


                                           7
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 8 of 23 PageID #: 179




Mr. Wooten’s representation of Kenyun Sr. might result in a conflict of interest

given his ongoing representation of Kaylin Robinson and past representation of Jesse

Holmes and Kenyun Jr. Kenyun Sr. was advised that conflicts are difficult to predict

and that there could be adverse consequences for him if he proceeds despite the

potential for a conflict of interest. Kenyun Sr. was also advised that if an actual

conflict arose, his attorney may have to withdraw from his representation. Kenyun

Sr. was advised that, if he waived his right to conflict-free counsel, he would be

precluded from later arguing that his attorney’s representation was defective due to

a conflict of interest.

       After hearing the statements of AUSA Graviss and Mr. Wooten, and after

consulting with conflict-free counsel and being advised of his rights and the risks

of potential conflicts of interest, Kenyun Sr. unequivocally stated his desire to

waive any conflict and continue with Mr. Wooten’s representation. The

undersigned accepted Kenyun Sr.’s waiver of the potential for a conflict of interest.

Kenyun Sr. subsequently filed a written conflict waiver on June 5, 2020, which

substantially tracked the statements made in open court during the conflict hearing.

   B. Jesse Holmes

       On June 10, 2020, the undersigned held a Conflict Inquiry Hearing with Jesse

Holmes regarding Mr. Wooten’s representation of Kenyun Sr. in this case despite

having previously represented Jesse Holmes in a separate but related drug trafficking


                                          8
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 9 of 23 PageID #: 180




case in the state. Mr. Morris appeared on behalf of Mr. Holmes. AUSA Graviss

represented the United States. The hearing was conducted in substantially the same

manner as the June 3rd conflict hearing with Kenyun Sr.

      AUSA Graviss described the circumstances outlined above that lead her to

conclude that a potential conflict of interest exists due to Mr. Wooten’s current

representation of Kenyun Robinson in the Conspiracy Case, given his past

representation of Jesse Holmes in the state drug trafficking case. AUSA Graviss

explained why she believes the state case is related and relevant to the Conspiracy

Case, including evidence she expected the United States to present at trial that relates

to Holmes’s state case. AUSA Graviss noted the United States was not taking a

position as to whether there was an actual non-waivable conflict at this time.

      Mr. Morris explained, in substance, that he did not believe an actual conflict

of interest existed or was likely to arise. Mr. Morris further explained that Mr.

Wooten’s involvement in Mr. Holmes’s state case was very limited and that he did

not believe Mr. Wooten learned any substantive information about the state case that

would give rise to an actual conflict. Mr. Morris advised the undersigned it was his

belief that, after discussing the issue of potential conflicts with his client, his client

wanted to waive any potential conflict of interest and wished to consent to Mr.

Wooten representing Kenyun Sr.

      The undersigned advised Jesse Holmes of his right to object to Mr. Wooten’s


                                            9
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 10 of 23 PageID #: 181




representation of Kenyun Sr. given his past representation of Mr. Holmes in the state

case. The undersigned provided examples of how Mr. Wooten’s past representation

of Holmes might result in a conflict of interest. Mr. Holmes was advised that

conflicts are difficult to predict and that there could be adverse consequences for

him if he waives any potential conflict arising from Mr. Wooten’s past

representation.

       After being advised of his rights and the risks of potential conflicts of interest,

and the unpredictability of his situation, Jesse Holmes unequivocally stated his

desire to waive any conflict and consent to Mr. Wooten’s continued representation

of Kenyun Sr. Before accepting Holmes’s waiver, the undersigned offered Holmes

the opportunity to consult privately with a conflict-free attorney who is otherwise

uninvolved in this case. Mr. Holmes declined the offer to consult with a separate

conflict-free attorney. The undersigned accepted Holmes’s waiver of the potential

for a conflict of interest.

   C. Kaylin Robinson

       On June 10, 2020, the undersigned held a Conflict Inquiry Hearing regarding

Mr. Wooten’s representation of Kaylin Robinson while he is also representing

Kenyun Sr. and despite having previously represented Jesse Holmes and Curtis

Fairley. Kaylin Robinson was present by video as was Mr. Wooten. AUSA Graviss

represented the United States. The hearing was conducted in substantially the same


                                            10
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 11 of 23 PageID #: 182




manner as the June 3rd hearing with Kenyun Sr.

      AUSA Graviss described the circumstances leading her to conclude that a

potential conflict of interest exists due to Mr. Wooten formally representing Kaylin

Robinson while simultaneously representing Kenyun Sr. and having previously

represented Jesse Holmes, Kenyun Jr., and Curtis Fairley in separate but related drug

trafficking cases. Regarding Fairley, AUSA Graviss noted she believed an actual

conflict existed because a witness placed Fairley and Kaylin Robinson together in a

car in connection with a charged drug transaction. Mr. Wooten disputed this

assertion. AUSA Graviss noted that although she believed there was a conflict, the

United States was not taking a position as to whether the conflict was waivable and

was not taking a position as to whether Mr. Wooten should be disqualified.

      Mr. Wooten explained, in substance, that he did not believe an actual conflict

of interest existed or was likely to arise. Mr. Wooten advised the undersigned it was

his belief that his client wanted to waive any potential conflict of interest and wanted

to continue with his representation.

      The undersigned advised Kaylin Robinson of his right to have effective,

conflict-free representation. The undersigned provided several examples of how Mr.

Wooten’s representation of Kaylin Robinson while also representing Kenyun Sr.

might result in a conflict of interest. The undersigned also provided examples of how

Mr. Wooten’s past representation of Kenyun Jr., Jesse Holmes, and Curtis Fairley


                                           11
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 12 of 23 PageID #: 183




might result in a conflict of interest. Kaylin Robinson was advised that conflicts are

difficult to predict and that there could be adverse consequences for him if he elects

to proceed despite the potential for a conflict of interest. Kaylin Robinson was also

advised that, if an actual conflict arose, his attorney may be forced to withdraw from

his representation. Kaylin Robinson was advised that he was free to seek advice from

a conflict-free lawyer. Kaylin Robinson was advised that by waiving he would be

precluded from later arguing that his attorney’s representation was defective due to

a conflict of interest. Kaylin Robinson declined the opportunity to consult with

conflict-free counsel.

      After being advised of his rights and the risks of potential conflicts of interest,

and the unpredictability of his situation, consistent with his written conflict waiver,

Kaylin Robinson unequivocally stated his desire to waive any conflict and continue

with the representation by Mr. Wooten. The undersigned accepted Kaylin

Robinson’s waiver of the potential for a conflict of interest.

                                 FACTUAL FINDINGS

      1.     Although charged in separate cases, the conspiracy charge against

Kenyun Sr. and Jesse Holmes is related to the charges brought against Kenyun Jr.

in Robinson I, Curtis Fairley in Slack, and Kaylin Robinson. The allegations in

this case, Robinson I, and Slack reflect a subset of the overall drug trafficking

conspiracy charged in the Conspiracy Case.


                                           12
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 13 of 23 PageID #: 184




       2.     Mr. Wooten’s simultaneous representation of Kenyun Sr. and Kaylin

Robinson reflects a “joint representation” situation.

       3.     Kaylin Robinson’s case is near conclusion as he is awaiting

sentencing.

       4.     Although the connection between Jesse Holmes’s state case and the

Conspiracy Case is less clear, the conduct alleged in Jesse Holmes’s state case is

relevant to the Conspiracy Case.

       5.     Mr. Wooten’s past representation of Jesse Holmes and current

representation of Kenyun Sr. and Kaylin Robinson reflects a “successive

representation” situation in which Mr. Wooten previously represented Jesse

Holmes and now represents Kenyun Sr. and Kaylin Robinson.

       6.     There is a potential for a conflict of interest associated with Mr.

Wooten simultaneously representing both Kenyun Sr. and Kaylin Robinson. For

example, there exists a potential for a conflict of interest should one defendant

testify against the other in a future proceeding. The undersigned cannot say,

however, that there currently exists an actual conflict of interest associated with

Mr. Wooten’s representation of both defendants. The defendants’ lawyers of

record—Mr. Wooten and Mr. Dailey—represented that they do not believe that a

potential conflict is likely to ripen into an actual conflict.

       7.     There is a potential conflict of interest associated with Mr. Wooten’s


                                            13
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 14 of 23 PageID #: 185




current representation of Kenyun Sr. and his past representation of Kenyun Jr.,

Curtis Fairley, and Jesse Holmes. For example, there exists a potential for a

conflict of interest if, in the future, privileged information Mr. Wooten acquired

during his representation of Jesse Holmes, Kenyun Jr., Curtis Fairley, or Kaylin

Robinson becomes relevant to cross examination or relevant to plea negotiations

on behalf of Kenyun Sr.

       8.     There is a potential conflict of interest associated with Mr. Wooten’s

current representation of Kaylin Robinson and his past representation of Kenyun

Jr., Curtis Fairley, and Jesse Holmes. For example, there exists a potential for a

conflict of interest if, in the future, privileged information Mr. Wooten acquired

during his representation of Jesse Holmes, Kenyun Jr., or Curtis Fairley becomes

relevant at Kaylin Robinson’s sentencing hearing.

       9.     The undersigned cannot say, however, that there currently exists an

actual conflict of interest associated with Mr. Wooten’s current representation of

Kenyun Sr. and Kaylin Robinson and his past representation of Kenyun Jr., Curtis

Fairley, and Jesse Holmes. The defendants’ lawyers of record—Mr. Wooten, Mr.

Dailey and Mr. Morris—represented that they do not believe that a potential

conflict is likely to ripen into an actual conflict.

       10.    Kenyun Sr., Jesse Holmes and Kaylin Robinson are each competent to

make a well-reasoned decision regarding the waiver of a conflict of interest.


                                            14
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 15 of 23 PageID #: 186




       11.    The United States has not requested that any attorney be disqualified

and took no position as to whether any potential for a conflict of interest could be

waived.

       12.    Kenyun Sr., Jesse Holmes, and Kaylin Robinson are each aware of

their right to effective assistance of counsel, including representation by counsel

free of any conflict of interest, and that there exists a potential for a conflict of

interest in this matter.

       13.    Kenyun Sr., Jesse Holmes, and Kaylin Robinson are each aware that

conflicts can be difficult to predict and that conflicts that may not be apparent

today may arise later in the case.

       14.    Kenyun Sr., Jesse Holmes, and Kaylin Robinson are each aware that,

by waiving the potential for a conflict of interest, they may be precluded from

raising that issue post-conviction.

       15.    Kenyun Sr. made the decision to waive conflicts after having the

benefit of consulting with conflict-free counsel.

       16.    Jesse Holmes conferred with counsel or record, Raphael Morris, prior

to making the decision to waive conflicts.

       17.    Jesse Holmes and Kaylin Robinson declined the opportunity to

consult with independent, court-appointed conflict-free counsel prior to making the

decision to waive conflicts.


                                            15
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 16 of 23 PageID #: 187




      18.    Kenyun Sr. knowingly, voluntarily, and intelligently waived his right

to object to any potential conflict of interest arising from Mr. Wooten’s

simultaneous representation of Kenyun Sr. and Kaylin Robinson.

      19.    Kenyun Sr. knowingly, voluntarily, and intelligently waived his right

to object to any potential conflict of interest arising from Mr. Wooten’s past

representation of Jesse Holmes and Kenyun Jr.

      20.    Jesse Holmes knowingly, voluntarily and intelligently waived his

right to object to any potential conflict of interest arising from Mr. Wooten’s

ongoing representation of Kenyun Sr. notwithstanding Mr. Wooten’s former

representation of Mr. Holmes in a related state case.

      21.    Kaylin Robinson knowingly, voluntarily and intelligently waived his

right to object to any potential conflict of interest arising from Mr. Wooten’s

simultaneous representation of Kenyun Sr. and Kaylin Robinson.

      22.    Kaylin Robinson knowingly, voluntarily, and intelligently waived his

right to object to any potential conflict of interest arising from Mr. Wooten’s past

representation of Kenyun Jr., Curtis Fairley, and Jesse Holmes.

                   LEGAL CONSIDERATIONS AND CONCLUSIONS

      “The Sixth Amendment to the Constitution guarantees that ‘[i]n all criminal

prosecutions, the accused shall enjoy the right ... to have the Assistance of Counsel

for his defense.’” Wheat v. United States, 486 U.S. 153, 158 (1988). As a general


                                          16
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 17 of 23 PageID #: 188




rule, “defendants are free to employ counsel of their choice and the courts are

afforded little leeway in interfering with that choice.” United States v. Edelmann,

458 F.3d 791, 806 (8th Cir. 2006). However, this right of a criminal defendant to

retain counsel of his choice is not absolute. “[W]hile the right to select and be

represented by one’s preferred attorney is comprehended by the Sixth Amendment,

the essential aim of the Amendment is to guarantee an effective advocate for each

criminal defendant rather than to ensure that a defendant will inexorably be

represented by the lawyer whom [she] prefers.” Wheat, 486 U.S. at 159 (citing

Morris v. Slappy, 461 U.S. 1, 13-14 (1983); Jones v. Barnes, 463 U.S. 745 (1983)).

Although a defendant is entitled to waive his right to conflict-free counsel, the court

may disqualify a conflicted attorney despite a defendant’s voluntary, knowing, and

intelligent waiver if the court finds that allowing the representation to proceed would

obstruct orderly judicial procedure or deprive the court of its inherent power to

control the administration of justice. See Edelmann, 458 F.3d at 806, see also Wheat,

486 U.S. at 163 (“district court must be allowed substantial latitude in refusing

waivers of conflicts of interest not only in those rare cases where an actual conflict

may be demonstrated before trial, but in the more common cases where a potential

for conflict exists which may or may not burgeon into an actual conflict as the trial

progresses). Therefore, courts must balance the defendant’s right to counsel of his




                                          17
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 18 of 23 PageID #: 189




own choosing against the court’s interest in the administration of justice. Edelmann,

458 F.3d at 806.

      In Wheat, the Court addressed a question similar to that presented in the

present case—“the extent to which a criminal defendant’s right under the Sixth

Amendment to his chosen attorney is qualified by the fact that the attorney has

represented other defendants charged in the same criminal conspiracy.” Id. at 159.

In that case, the Court rejected the proposition that “waivers by all affected

defendants [necessarily] cures any problems created by the multiple representation.”

Id. at 160. Rather, the Court affirmed a district court’s discretion to reject or accept

a waiver of a conflict of interest, based on the informed judgment of the court, after

an evaluation of the facts and circumstances of a particular case. Id. at 164. The

Court noted trial courts have a duty to inquire into potential conflicts of interests in

the context of multiple representation5 situations, and in so doing, “face the prospect

of being ‘whip-sawed’ by assertions of error no matter which way they rule.” Id. at

161. If a district court permits the representation to proceed, despite a potential

conflict, and counsel’s advocacy is impaired as a result, a defendant may claim she

received ineffective assistance of counsel. Id. (citing Burger v. Kemp, 483 U.S. 776

(1987)). “On the other hand, a district court’s refusal to accede to the multiple

representation may result in a challenge” to a defendant’s right to counsel of her

choice, under the Sixth Amendment. Id. Therefore, “where a court justifiably finds


                                           18
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 19 of 23 PageID #: 190




an actual conflict of interest, there can be no doubt that it may decline a proffer of a

waiver....” Id. at 162.

      In Wheat, the Court recognized that, in the pretrial context, the relationships

between defendants “are seen through a glass, darkly” and the “likelihood and

dimensions of nascent conflicts of interest are notoriously hard to predict, even for

those thoroughly familiar with criminal trials.” Id. The Court further recognized,

“[a] few bits of unforeseen testimony or a single previously unknown or unnoticed

document may significantly shift the relationship between multiple defendants.

These imponderables are difficult enough for a lawyer to assess, and even more

difficult to convey by way of explanation to a criminal defendant untutored in the

niceties of legal ethics.” Id. at 162-63.        Therefore, district courts are given

“substantial latitude in refusing waivers of conflicts of interest not only in those rare

cases where an actual conflict may be demonstrated before trial, but in the more

common cases where a potential for conflict exists which may or not burgeon into

an actual conflict as the trial progresses.” Id. at 163.

      In this case, Kaylin Robinson has already entered a guilty plea and is awaiting

sentencing. Although this case is no longer in the pretrial context, it involves conduct

(along with other previously terminated cases) that is a subset of the larger

Conspiracy Case. The Conspiracy Case is at a very early pretrial stage. Thus, “there

is of necessity less certainty as to whether conflicts will actually arise and as to the


                                            19
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 20 of 23 PageID #: 191




nature of those conflicts.” United States v. Agosto, 675 F.2d 965, 970 (8th Cir. 1982);

see also United States v. Johnson, 131 F. Supp.2d 1088, 1094 (N.D. Iowa 2001)

(quoting same). “Consequently, ‘[b]ecause the task of assessing the potential for

conflict well in advance of trial is such a difficult one, the standards applicable to

making that assessment must be flexible.’” Johnson, 131 F. Supp.2d at 194 (citing

Agosto, 675 F.2d at 970).

      In Agosto, the Eighth Circuit identified potential sources of conflicts of

interest that can arise in a successive representation scenario like the circumstances

presented in this case. Specifically, the Eighth Circuit recognized that “privileged

information obtained from the former client might be relevant to cross-examination,

thus affecting advocacy in one of two ways: (a) the attorney may be tempted to use

that confidential information to impeach the former client; or (b) counsel may fail to

conduct a rigorous cross-examination for fear of misusing his confidential

information.” Agosto, 675 F.3d at 971. The Eighth Circuit further recognized a

second major source of a possible conflict in a successive representation case is that

“the attorney’s pecuniary interest in possible future business may cause him to make

trial decisions with a view toward avoiding prejudice to the client he formally

represented.” Id.

      The undersigned acknowledges that, given Mr. Wooten’s past and ongoing

representation of no less than five members of the conspiracy charged in the


                                          20
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 21 of 23 PageID #: 192




Conspiracy Case, the risk that he may have acquired privileged information that may

prove relevant to cross examination or that may be pertinent to issues raised during

Kaylin Robinson’s sentencing is quite high. Although this risk for a conflict related

to the Conspiracy Case is somewhat tempered by the fact that Mr. Dailey is also

counsel of record for Kenyun Sr. and has no known connection to any of the other

members of the conspiracy, Mr. Wooten is the only counsel of record for Kaylin

Robinson in this case. However, defense counsel’s representations at the conflict

hearings coupled with each defendant’s knowing and voluntary conflict waivers tilt

the conflict inquiry in favor of allowing representation by Mr. Wooten to proceed.

       Indeed, “[i]n determining whether a conflict of interest exists, substantial

weight is given to defense counsel’s representations.” United States v. Flynn, 87

F.3d 996, 1001 (8th Cir. 1996) (citing Agosto, 675 F.3d at 972); see also Johnson,

131 F. Supp.2d at 1095 (quoting same). In this case, all defense counsel of record

(Messrs. Wooten, Dailey and Morris) represented to the Court that they did not

believe any actual conflict of interest exists, and that an actual conflict of interest is

unlikely to arise. Furthermore, although the undersigned finds that a potential for a

conflict of interests exists, the undersigned cannot say there is currently an actual

conflict of interest.

       Finally, the undersigned found Kenyun Sr., Jesse Holmes and Kaylin

Robinson were each competent and capable of voluntarily and intelligently waiving


                                            21
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 22 of 23 PageID #: 193




any potential conflict of interest. “If, after inquiry into the existence of an actual or

potential conflict of interest, the court finds that ‘the conflict is so severe that no

rational defendant would waive it, the court must disqualify the attorney.’” Johnson,

131 F. Supp.2d at 1102 (quoting United States v. Kliti, 156 F.3d 150, 153 (2d Cir.

1998)). In view of the currently known facts and circumstances, including the record

made at the hearings on June 3 and 10, 2020, the undersigned finds that the waivers

of a conflict of interest by Kenyun Sr., Jesse Holmes and Kaylin Robinson were

knowing, voluntary, and intelligently made. The undersigned cannot say that the

potential conflict of interest in these cases is so severe that no rational defendant

would waive it. The undersigned’s decision is influenced significantly by the fact

that Kenyun Sr. and Jesse Holmes received the benefit of counsel from independent

and conflict-free attorney and by the fact that after being advised of the potential

problems that could arise, Kaylin Robinson and the other two defendants persisted

in their respective desire to consent to Mr. Wooten’s representation of Kenyun Sr.

and Kaylin Robinson.

      Accordingly,

      IT IS HEREBY ORDERED that, for the reasons stated in this

Memorandum and Order, Defendant Kaylin Robinson has knowingly and

voluntarily waived any conflict of interest arising from Jermaine Wooten’s joint




                                           22
Case: 4:19-cr-00329-RLW Doc. #: 73 Filed: 06/16/20 Page: 23 of 23 PageID #: 194




representation of Defendant Kenyun Robinson in the Conspiracy Case and Kaylin

Robinson in this case.

      IT IS FURTHER ORDERED that, for the reasons stated in this

Memorandum and Order, Defendant Kaylin Robinson has knowingly and

voluntarily waived any conflict of interest arising from Jermaine Wooten’s past

representation of Kenyun Robinson in United States v. Kenyun Robinson, Case No.

4:19CR427 CDP; Jermaine Wooten’s past representation of Jesse Holmes in State

of Missouri v. Jesse Holmes, Case No. 1922-CR03501; and Jermiane Wooten’s

past representation of Curtis Fairley in United States v. Slack, et al.,

4:19CR58ERW.

Dated: June 16, 2020

                                            SHIRLEY PADMORE MENSAH
                                            UNITED STATES MAGISTRATE JUDGE




                                           23
